           Case 1:17-cv-01016-DAD-EPG Document 52 Filed 10/26/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                                    EASTERN DISTRICT OF CALIFORNIA

 9
      NATIONAL CONTINENTAL INSURANCE                             Case No. 1:17-cv-01016-NONE-EPG
10    COMPANY,

11                       Plaintiff,                              ORDER RE: STIPULATED REQUEST FOR
                                                                 DISMISSAL OF ENTIRE ACTION WITH
12               v.                                              PREJUDICE

13    YOUNG’S CARGO, INC., et al.,
                                                                 (ECF No. 51)
14                       Defendants.

15

16          Plaintiff, National Continental Insurance Company, and Defendants Young’s Cargo, Inc.,

17    and Kulwant Singh d/b/a Youngs Freightway, have filed a stipulation to dismiss the entire

18    action with prejudice (ECF No. 51).1 In light of the stipulation, the case has ended and is

19    dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d

20    688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed to close

21     this case.
     IT IS SO ORDERED.
22

23      Dated:        October 26, 2020                                 /s/
                                                               UNITED STATES MAGISTRATE JUDGE
24

25

26
27
            1
                The remaining defendant, Brian Vermilya, was previously dismissed and terminated form this action by
28 voluntary dismissal. (ECF Nos. 47, 49.)
